Case 1:15-cv-00382-HSO-JCG Document 320 Filed 12/28/18 Page 1 of 3

   

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT _[ Scuntennismctct misses
FOR THE SOUTHERN DISTRICT OF MISSISSIPFI —
SOUTHERN DIVISION DEC 28 2018
ARTHUR JOHNSTON
BV ne DEPUTY
DOUGLAS HANDSHOE
v. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

RESPONSE IN OPPOSITION TO COUNTERCLAIMANT LEARY’S
MOTION FOR RECONSIDERATION (ECF# 309)

Plaintiff / Counter-Defendant Douglas Handshoe respectfully submits this
response in opposition to Defendant Charles Leary’s Motion for Reconsideration
(ECF# 309) and he will show that Mr. Leary’s Motion should be denied.

Leary’s Motion should be denied for numerous reasons including that the Court
did not err in dismissing Leary’s claim under 11 U.S.C. § 362 for the failure to
state a claim for which relief can be granted as stated by the Court in its
Memorandum Opinion and Order Granting In Part And Denying In Part
Defendant/Counter-Claimant Charles Leary’s [294] Motion for Partial

Reconsideration (ECF #305).
Case 1:15-cv-00382-HSO-JCG Document 320 Filed 12/28/18 Page 2 of 3

Additionally, conflicting case law nationwide indicates either that this Court
lacks subject matter jurisdiction over the 11 U.S.C. §362 claim or alternatively; by
both local rule, local standing order and 28 U.S.C. § 157(a) these claims, core to
the bankruptcy proceedings involving Slabbed New Media, L.L.C., should not be
withdrawn from the purview of the Bankruptcy Court and are due to be dismissed
from this civil action.

Handshoe respectfully submits that the Leary motion that is the subject of this
expediated briefing is sanctionable given the clear record of the Slabbed New
Media Bankruptcy matter and the clearly contradictory arguments submitted by
Mr. Leary in this instant matter and thus represents continued dilatory tactics to
delay the resolution of this matter.

These matters are more fully discussed in the accompanying Memorandum that
is contemporaneously filed with this Opposition.

Respectfully submitted this 28" day of December,
2018,

—

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 320 Filed 12/28/18 Page 3 of 3

CERTIFICATE OF SERVICE

I, Douglas Handshoe, hereby certify that on December 28, 2018 the
foregoing was sent for electronically filing by me via the Clerk of the Court using
the ECF system which sent notification to all counsel of record upon filing by the
Clerk.

I, Douglas Handshoe, hereby certify that on December 28, 2018, I mailed
the foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4
Canada.

Respectfully submitted this 28" day of December, 2018,

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
